Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. ________________

 MAJDI ABUQAWOD,                     :
                                     :
       Plaintiff,                    :
                                     :
 vs.                                 :
                                     :
 BRANCH BANKING AND TRUST            :
 COMPANY,                            :
                                     :
                                     :
                                     :
       Defendant.                    :
 ___________________________________ :

                              COMPLAINT AND JURY DEMAND

        Plaintiff, MAJDI ABUQAWOD (“Plaintiff” or “Mr. Abuqawod”), through his

 undersigned counsel, files this Complaint against his former employer Defendant BRANCH

 BANKING AND TRUST COMPANY (“Defendant” or “BB&T”) seeking damages to remedy

 discrimination suffered on the basis of his religion and his national origin/ethnicity in violation

 of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”) and the Florida

 Civil Rights Act of 1992, Fla. Stat. § 760.01 et seq. (“FCRA”). Plaintiff also asserts a claim

 under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., BB&T regarded

 him as having a disability and discriminated against him as a consequence of its misguided

 belief. Further, Plaintiff asserts claims and seeks damages because BB&T retaliated against him

 after he lodged complaints about employment discrimination in violation of Title VII, the FCRA,

 and the ADA. Finally, Plaintiff asserts a claim for defamation based on slanderous per se

 statements published by BB&T management.
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 12



                                  Parties, Jurisdiction and Venue

           1.   Mr. Abuqawod, a resident of Palm Beach County, Florida, was at all material

 times employed by Defendant as a Community Banking Branch Banker.

           2.   Defendant is a financial services company headquartered in Winston-Salem,

 North Carolina. Defendant operates more than 2,000 financial centers in 15 states and the

 District of Columbia. Defendant conducts business throughout the State of Florida and has a

 registered agent located in Plantation, Florida.

           3.   This Court’s jurisdiction is conferred by 28 U.S.C. § 1331 conferring original

 jurisdiction upon this Court for actions involving a federal question (Title VII and ADA) and 28

 U.S.C. § 1367 for supplemental jurisdiction concerning the claim under the FCRA.

           4.   Venue in this District is proper because the causes of action upon which this

 action is based accrued in Palm Beach County, Florida and Defendant is a corporation doing

 business in this district, within the meaning of 28 U.S.C. § 1391(c).

           5.   For all material times, Plaintiff met the definition of an “employee” within the

 meaning of Title VII, the ADA and the FCRA.

           6.   For all material times, Defendant was an employer covered by Title VII, the ADA

 and the FCRA.

           7.   Plaintiff timely filed a charge of discrimination with the Equal Employment

 Opportunity Commission (“EEOC”), on or about September 17, 2018, alleging, among other

 things, religion discrimination, national origin/ethnicity discrimination, ADA discrimination and

 retaliation in violation of Title VII, the ADA and the FCRA.

           8.   On August 14, 2019, the EEOC issued a notice of right to sue to Plaintiff.

 Accordingly, Plaintiff has exhausted all administrative prerequisites for the maintenance of this

 action.
                                                    2
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 12



                                       General Allegations

        9.      Plaintiff, of Jordanian descent, was born in Kuwait. After the Iraqi invasion in

 1990, he was forced to flee Kuwait.

        10.     Mr. Abuqawod emigrated to the United States.

        11.     Mr. Abuqawod immediately showed himself as a hard worker; working in

 restaurants and driving a taxi cab.

        12.     Mr. Abuqawod became a United State Citizen in 1998. His children were born in

 the United States and are United States citizens. Mr. Abuqawod’s children and living the

 American Dream and despite BB&T’s violations of federal and state discrimination laws, Mr.

 Abuqawod loves this Country.

        13.     Mr. Abuqawod has never shied away from work and has worked multiple jobs at

 a time to provide for his family. Other than the pretextual reason provided in this case, Mr.

 Abuqawod has never been terminated from an employer for poor performance.

        14.     In or around July 25, 2016, BB&T hired Mr. Abuqawod as a Community Banking

 Branch Banker. He was hired by Loretta Stanley and he was viewed as an employee who

 exceeded expectations. That would all change, however, when Maude Dentico, a high-ranking

 managerial employee of BB&T, became his direct supervisor.

        15.     Unfortunately, when Mr. Abuqawod requested an accommodation for his

 religious beliefs and exhibited indicia of his National Origin, he was discriminated against by his

 manager and employer.

        16.     When he complained about this disparate treatment, the discriminatory conduct

 persisted and was exacerbated by harassment and retaliation.

        17.     Specifically, Mr. Abuqawod requested time off for Ramadan and Eid al-Fitr (the

 Festival of Breaking the Fast).
                                                 3
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 12



        18.     While his manager, Maud Dentico, initially and purportedly approved the

 requested leave for religious observation, she eventually reversed her initial decision and denied

 Mr. Abuqawod’s request for leave for religious observation.

        19.     Mr. Abuqawod was perplexed by his employer’s decision. He approached Ms.

 Dentico about BB&T’s reversal of course.

        20.      Rather than explore an accommodation for Mr. Abuqawod’s legitimately held

 religious belief, or apologize for the 180-degree reversal, Ms. Dentico became aggressive,

 confrontational, and retaliatory. She belittled his religion and expressly violated Title VII.

        21.     Ms. Dentico brazenly and unlawfully stated to Mr. Abuqawod: “I don’t care

 about your religion; I’m from France; do you understand?”.

        22.     Mr. Abuqawod could not believe his manager’s hostility and immediately

 complained about this issue to BB&T Human Resources. Nothing was done to assist Mr.

 Abuqawod. Rather, Mr. Abuqawod was retaliated against and eventually terminated because of

 his complaints about the discrimination concerning his religion and ethnicity.

        23.     Indeed, after Mr. Abuqawod sought an accommodation for his religious beliefs

 and had a confrontation with his supervisor, Ms. Dentico falsely and maliciously published to

 Mr. Abuqawod’s colleagues that he had a psychiatric condition – an anxiety disorder.             His

 supervisor also stated falsely that Mr. Abuqawod “could not function” in his job because of his

 purported anxiety. These slanderous comments resulted in a perception that Mr. Abuqawod had

 a disability and he was regarded as having a disability and discriminated against because of

 BB&T’s erroneous perception.

        24.     Once Mr. Abuqawod sought an accommodation for his religious beliefs and

 complained when his request for an accommodation was denied, BB&T made a concerted effort



                                                   4
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 12



 to harass and then terminate Mr. Abuqawod’s employment. Indeed, rather than remedy the

 problem, senior management expressly, brazenly, and improperly requested that Mr. Abuqawod

 stop making complaints to Human Resources. BB&T had no interest in addressing any of Mr.

 Abuqawod’s good faith concerns and complaints.

         25.     Mr. Abuqawod was treated dissimilarly and harsher than non-Muslim and non-

 Middle Eastern employees and was eventually subjected to disparate treatment in his harassment

 and subsequent termination from employment.              Non-Muslim and Non-Middle Eastern

 employees were provided with more counseling and written warnings for similar or graver

 alleged employment transgressions and were given the opportunity to improve their performance

 and continue to remain employed; Mr. Abuqawod was not afforded similar treatment.

         26.     Multiple similarly situated employees were treated more favorably than Mr.

 Abuqawod because they did not engage in protected activity – complaining about religion and

 national origin discrimination to HR – and were non-Muslims born in the United States of

 America.

         27.     Mr. Abuqawod was terminated because of his religious beliefs, request for an

 accommodation for his religious beliefs, because of his National Origin/Ethnicty, because he was

 regarded as having a disability, and because he complained about discrimination.

         28.     Mr. Abuqawod has retained counsel to prosecute his claims under Title VII, the

 ADA and the FCRA.

                                             COUNT I
                         Violation of Title VII – Religion Discrimination

         29.     Plaintiff adopts and realleges paragraphs 1 through 28 of the Complaint as if set

 forth fully herein.




                                                  5
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 12



            30.   Title VII makes it unlawful for an employer to discriminate against an employee

 on the basis of his religious beliefs.

            31.   After Plaintiff requested an accommodation for his religious beliefs, he was

 treated differently and eventually terminated because of his religious beliefs and his request for

 an accommodation for his religious beliefs.

            32.   Defendant violated Title VII when it harassed and terminated Plaintiff’s

 employment because of his religious beliefs and request for an accommodation for his religious

 beliefs.

            33.   Plaintiff has suffered damages, including lost wages and lost benefits, because of

 Defendant’s unlawful conduct.

            WHEREFORE, Plaintiff demands a judgment against Defendant for back pay, front pay,

 compensatory damages, punitive damages, and attorneys’ fees and costs for Defendant’s willful

 violation of Title VII.

                                           COUNT II
                           Violation of FCRA – Religious Discrimination

            34.   Plaintiff adopts and realleges paragraphs 1 through 28 of the Complaint as if set

 forth fully herein.

            35.   The FCRA makes it unlawful for an employer to discriminate against an

 employee on the basis of his religious beliefs.

            36.   After Plaintiff requested an accommodation for his religious beliefs, he was

 treated differently and eventually terminated because of his religious beliefs and request for an

 accommodation for his religious beliefs.

            37.   Defendant violated the FCRA when it harassed and terminated Plaintiff’s




                                                   6
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 12



 employment because of his religious beliefs and request for an accommodation for his religious

 beliefs

           38.   Plaintiff has suffered damages, including lost wages and lost benefits, because of

 Defendant’s unlawful conduct.

           WHEREFORE, Plaintiff demands a judgment against Defendant for back pay, front pay,

 compensatory damages, punitive damages, and attorneys’ fees and costs for Defendant’s willful

 violation of the FCRA.

                                            COUNT III
                 Violation of Title VII – National Origin/Ethnicity Discrimination

           39.   Plaintiff adopts and realleges paragraphs 1 through 28 of the Complaint as if set

 forth fully herein.

           40.   Title VII makes it unlawful for an employer to discriminate against an employee

 on the basis of his National Origin.

           41.   After Plaintiff exhibited indicia of his National Origin, including his observance

 of Muslim holidays and his desire to travel to the Middle East for religious observance, he was

 treated differently and eventually terminated because of his National Origin.

           42.   Defendant violated Title VII when it harassed and terminated Plaintiff’s

 employment because of his National Origin/Ethnicity.

           43.   Plaintiff has suffered damages, including lost wages and lost benefits, because of

 Defendant’s unlawful conduct.

           WHEREFORE, Plaintiff demands a judgment against Defendant for back pay, front pay,

 compensatory damages, punitive damages, and attorneys’ fees and costs for Defendant’s willful

 violation of Title VII.




                                                  7
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 12



                                         COUNT IV
                 Violation of FCRA – National Origin/Ethnicity Discrimination

         44.     Plaintiff adopts and realleges paragraphs 1 through 28 of the Complaint as if set

 forth fully herein.

         45.     The FCRA makes it unlawful for an employer to discriminate against an

 employee on the basis of his National Origin.

         46.     After Plaintiff exhibited indicia of his National Origin, including his observance

 of Muslim holidays and his desire to travel to the Middle East for religious observance, he was

 treated differently and eventually terminated because of his National Origin.

         47.     Defendant violated the FCRA when it harassed and terminated Plaintiff’s

 employment because of his National Origin/Ethnicity.

         48.     Plaintiff has suffered damages, including lost wages and lost benefits, because of

 Defendant’s unlawful conduct.

         WHEREFORE, Plaintiff demands a judgment against Defendant for back pay, front pay,

 compensatory damages, punitive damages, and attorneys’ fees and costs for Defendant’s willful

 violation of the FCRA.

                                            COUNT V
                                Violation of Title VII – Retaliation

         49.     Plaintiff adopts and realleges paragraphs 1 through 53 of the Complaint as if set

 forth fully herein.

         50.     Title VII makes it unlawful for an employer to retaliate against an employee who

 complains about discrimination in the workplace.

         51.     Plaintiff complained about discrimination in the workplace and was subjected to

 harassment and an adverse employment action – termination – because of his complaints.

         52.     Defendant violated Title VII when it maliciously published false claims about Mr.

                                                  8
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 12



 Abuqawod’s alleged psychiatric condition and then terminated his employment because of his

 complaints about discrimination in the workplace.

         53.     Plaintiff has suffered damages, including lost wages and lost benefits, because of

 Defendant’s unlawful conduct.

         WHEREFORE, Plaintiff demands a judgment against Defendant for back pay, front pay,

 compensatory damages, punitive damages, and attorneys’ fees and costs for Defendant’s willful

 violation of the retaliation provisions contained within Title VII.

                                            COUNT VI
                               Violation of the FCRA – Retaliation

         54.     Plaintiff adopts and realleges paragraphs 1 through 28 of the Complaint as if set

 forth fully herein.

         55.     The FCRA makes it unlawful for an employer to retaliate against an employee

 who complains about discrimination in the workplace.

         56.     Plaintiff complained about discrimination in the workplace and was subjected to

 an adverse employment action – termination – because of his complaints.

         57.     Defendant violated Title VII when it maliciously published false claims about Mr.

 Abuqawod’s alleged psychiatric condition and then terminated his employment because of his

 complaints about discrimination in the workplace.

         58.     Plaintiff has suffered damages, including lost wages and lost benefits, because of

 Defendant’s unlawful conduct.

         WHEREFORE, Plaintiff demands a judgment against Defendant for back pay, front pay,

 compensatory damages, punitive damages, and attorneys’ fees and costs for Defendant’s willful

 violation of the retaliation provisions contained within the FCRA.




                                                   9
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 10 of 12



                                           COUNT VII
                          Violation of ADA – Regarded As Discrimination

          59.     Plaintiff adopts and realleges paragraphs 1 through 28 of the Complaint as if set

  forth fully herein.

          60.     The ADA makes it unlawful for an employer to discriminate against an employee

  on the basis of his disability or because he is regarded as having such an impairment.

          61.     Mr. Abuqawod’s supervisor falsely claimed that Mr. Abuqawod had a psychiatric

  impairment that substantially limited his ability to engage in major life activities, including the

  ability to work and function.

          62.     Defendant violated the ADA when it harassed and terminated Plaintiff’s

  employment because he was regarded as having a disability.

          63.     Plaintiff has suffered damages, including lost wages and lost benefits, because of

  Defendant’s unlawful conduct.

          WHEREFORE, Plaintiff demands a judgment against Defendant for back pay, front pay,

  compensatory damages, punitive damages, and attorneys’ fees and costs for Defendant’s willful

  violation of the ADA.

                                           COUNT VIII
                          Violation of FCRA – Regarded As Discrimination

          64.     Plaintiff adopts and realleges paragraphs 1 through 28 of the Complaint as if set

  forth fully herein.

          65.     The FCRA makes it unlawful for an employer to discriminate against an

  employee on the basis of his disability or because he is regarded as having such an impairment.

          66.     Mr. Abuqawod’s supervisor falsely claimed that Mr. Abuqawod had a psychiatric

  impairment that substantially limited his ability to engage in major life activities, including the

  ability to work and function.

                                                  10
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 11 of 12



          67.     Defendant violated the FCRA when it harassed and terminated Plaintiff’s

  employment because he was regarded as having a disability.

          68.     Plaintiff has suffered damages, including lost wages and lost benefits, because of

  Defendant’s unlawful conduct.

          WHEREFORE, Plaintiff demands a judgment against Defendant for back pay, front pay,

  compensatory damages, punitive damages, and attorneys’ fees and costs for Defendant’s willful

  violation of the FCRA.

                                                 COUNT IX
                                                 Defamation

          69.     Plaintiff adopts and alleges paragraphs 1 through 28 of the Complaint as if set

  forth fully herein.

          70.     A managerial employee, while in the course and scope of her employment with

  Defendant BB&T, and to further the interests of her employer, made knowingly false statements

  about Mr. Abuqawod’s mental health and his ability to perform his job.

          71.     The BB&T managerial employees published the false statements about Mr.

  Abuqawod’s psychiatric condition and ability to work to multiple third parties.

          72.     BB&T knows the statement was made, admitted that the statement was made, and

  BB&T ratified the statement by not taking any adverse employment action against the

  managerial employee for uttering the defamatory per se statement.

          73.     The statement was maliciously made and made with the intention to drive Mr.

  Abuqawod from his employment relationship.

          74.     The statement caused Mr. Abuqawod emotional and financial harm and damages

  to be established at trial.




                                                  11
Case 9:19-cv-81307-RS Document 1 Entered on FLSD Docket 09/24/2019 Page 12 of 12



         75.     The false statements constitute defamation per se whereby damages are presumed

  because they were made about Mr. Abuqawod’s mental health and his ability to perform his job.

                                           JURY DEMAND

         Plaintiff demands a trial by jury on all issues so triable.


  DATED: September 24th , 2019

                                                 GONZALEZ SHENKMAN & BUCKSTEIN
                                                 Attorneys for Plaintiff
                                                 Binks Commercial Centre
                                                 110 Professional Way
                                                 Wellington, FL 33414
                                                 Telephone: 561.227.1575
                                                 Facsimile: 561.227.1574
                                                 bbuckstein@gsblawfirm.com
                                                 /s/ Brian D. Buckstein
                                                 Brian D. Buckstein, Esq.
                                                 Fla. Bar No. 0618934




                                                   12
